         Case 1:21-cv-04645-AJN Document 42 Filed 08/10/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   8/10/21

  Colony Capital, Inc.,

                            Plaintiff,
                                                                               21-cv-4645 (AJN)
                 –v–
                                                                                    ORDER
  James F. Flaherty, III,

                            Defendant.



ALISON J. NATHAN, District Judge:

       On August 4, 2021, Defendant file a letter (Dkt. No. 41) requesting that Plaintiff’s motion

for summary judgment filed on August 2, 2021 (Dkt. No. 38) be held in abeyance until the Court

resolves Defendant’s pending motion to dismiss (Dkt. No. 27). Plaintiff shall file a response to

Defendant’s letter by August 13, 2021.



       SO ORDERED.


Dated: August 10, 2021                            __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
